Title: To George Washington from Timothy Pickering, 6 July 1798
From: Pickering, Timothy
To: Washington, George



Sir,
Philadelphia July 6, 1798.eleven o’clock at night.

My attachment to my country, and my desire to promote its best interests, I trust were never equivocal: and at this time I feel extreme anxiety that our army should be organized in the most efficient manner. The enemy whom we are now preparing to encounter, veterans in arms, led by able and active officers, and accustomed to victory, must be met by the best blood, talents, energy and experience that our country can produce. Great military abilities are the portion of but few men in any nation, even the most populous and warlike: how very few, then, may we expect to find in the United States? In them the arrangements should so be made that not one might be lost.
There is one man who will gladly be Your Second: but who will not, I presume, because I think he ought not to be, the Second to

any other military commander in the U. States. You too well know Colo. Hamilton’s distinguished ability, energy and fidelity, to apply my remark to any other man. But to ensure his appointment, I apprehend the weight of your opinion may be necessary. From the conversation that I and others have had with the President, there appears to us to be a disinclination to place Colo. Hamilton in what we think is his proper station, and that alone in which we suppose he will serve—the Second to You—and the Chief in your absence. In any war, and especially in such a war as now impends, a Commander in Chief ought to know and have a confidence in the officers most essential to ensure success to his measures. In a late conversation with the president, I took the liberty to observe that the army in question not being yet raised, the only material object to be contemplated in the early appointment of the Commander in Chief, would be, that he might be consulted, because he ought to be satisfied, in the choice of the principal officers who should serve under him.
If any considerations should prevent your taking the command of the army, I deceive myself extremely, if you will not think it should be conferred on Colo. Hamilton, and in this case, it might be equally important as in the former that you should intimate your opinion to the President. Even Colo. Hamilton’s political enemies, I believe, would repose more confidence in him than in any military character that can be placed in competition with him.
This letter is in its nature confidential, and therefore can procure me the displeasure of no one: but the appointment of Colo. Hamilton, in the manner suggested, appears to me of such vast importance to the welfare of the country, that I am willing to risque any consequences of my frank and honest endeavours to secure it. On this ground I assure myself you will pardon the freedom of this address. I am, with perfect respect, Sir, your most obt servant

Timothy Pickering.


P.S. Mr McHenry is to set off to-morrow or on Monday, bearing your commission.

